Citation Nr: 0115131	
Decision Date: 05/31/01    Archive Date: 06/04/01	

DOCKET NO.  00-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York 


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
instability, currently rated 30 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee with limitation of motion, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1952 to May 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs VA Buffalo, New York Regional 
(RO), which denied the veteran an increased evaluation for 
instability of the left knee and granted him an increased 
rating from 10 percent to 20 percent for the arthritic aspect 
of his left knee disorder.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  Objective manifestations of the veteran's left knee 
impairment consist of limitation of motion with flexion to 90 
degrees and extension to 15 degrees, marked degenerative 
changes, swelling and weakness of the left lateral ligament; 
the veteran has no more than severe impairment of the left 
knee, flexion is not limited to 15 degrees nor is extension 
limited to 20 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
left knee disorder on the basis of lateral instability or 
recurrent subluxation have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 and Part 4, 
Code 5257 (2000).  

2.  The criteria for a rating in excess of 20 percent for a 
left knee disorder on the basis of resulting arthritis with 
functional loss due to limitation of motion have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.45, 4.59 and Part 4, Codes 5003, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran first injured 
his knee in high school, playing football, and subsequently 
reinjured his left knee in service as the result of twisting 
it while playing basketball in April 1953.  In June 1953, the 
veteran underwent a patelloplasty.  The diagnosis given was 
bipartite patella, considered to have pre-existed military 
service and not to be in line of duty.  However, the 
veteran's knee complaints and treatment therefor continued.  
A follow-up evaluation of the veteran's left knee in 
September 1953 noted that the veteran, at that time, had full 
range of motion, no effusion, crepitance or instability.  

On the veteran's initial VA examination in September 1978, 
the veteran complained of left knee symptoms and described 
pain and swelling on the left knee when it became bumped.  
Following clinical and radiological examination, chronic 
atrophy of disuse of the left quadriceps femoris muscle in 5-
degree flexion contracture of the knee with fixation and loss 
of movement of the left patella as well as moderate 
degenerative arthritis was diagnosed.  

Service connection for post-traumatic degenerative arthritis 
of the left knee was established by an RO rating action dated 
in October 1978.  This disorder was rated 10 percent 
disabling under Diagnostic Code 5010.  

On a VA examination in December 1979, the veteran was 
observed to walk and stand with his left knee flexed.  He was 
unable to straighten out the knee.  The knee was noted to 
have a 10-degree flexion contracture.  Further flexion 
occurred to 110 degrees.  Atrophy of disuse of the left lower 
extremity muscle was also noticed.  Status post trauma and 
surgery of the left knee and patella with progressive 
traumatic arthritis with painful patella, limited joint 
movement and atrophy disuse were the diagnostic impressions.  

The disability evaluation for the veteran's service-connected 
left knee disorder was increased from 10 percent to 
30 percent by an RO rating action dated in January 1980.  

In September 1997, the veteran filed a claim for an increased 
evaluation for his service-connected left knee disorder and 
noted that a recent opinion by VA's General Counsel had found 
that arthritis and instability of the knee may be assigned 
separate evaluations under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

A VA orthopedic progress note dated in September 1997 notes 
that the veteran has had a progressive weakness involving his 
left lower extremity over the past year which required him to 
start using a cane and even a walker because of fear of 
instability and giving out of his left leg.  The veteran 
noted that he fell in July aggravating his symptoms and that 
he now believes that his quadriceps functions have become 
worse.  He said he cannot walk up and down stairs 
independently, has to use the right leg to lead every time 
and feels that his left leg has become so unsteady as to 
require his use of a cane or a walker.  On examination, the 
left lower extremity appeared in good alignment.  The 
veteran's quadriceps and calf were markedly atrophic and the 
veteran had 0/5 manual muscle testing of his quadriceps.  The 
veteran could not elevate his knee into extension whatsoever.  
He had Grade II calf functioning but could not toe or heel 
walk across the room.  His knee looked larger relatively 
speaking due to the atrophy of the calf and quadriceps 
muscles and the knee had grating and crepitation with range 
of motion.  The veteran lacked 25 degrees of extension due to 
quadriceps atrophy passively.  Passively and actively he 
could to 90 degrees.  The veteran's hip flexure functions 
were found to be intact.  Radiographs of the knee showed 
global arthritic changes most prominent with degenerative 
arthritis and hypertrophic arthritis of the patellofemoral 
joint.  The examiner noted that the veteran had an arthritic 
knee but that his primary problem was that of neurologic or 
muscular atrophy and paralysis of his quadriceps as well as 
progressive atrophy of his calf.  

On a VA examination in November 1997, the veteran complained 
of pain and stiffness in the left knee with occasional 
episodes of swelling usually in the morning.  The veteran 
also stated that the left knee sometimes feels unstable.  He 
added that he gets fatigued and has lack of endurance 
attributable to left knee pain.  The veteran reported that he 
uses a walker when outside the home and a walking cane in the 
house.  On physical examination, the veteran's knee was noted 
to be painful at rest but more so with flexion and extension.  
The pain especially became aggravated when the left knee 
flexion exceeded more than 40 degrees.  There was no edema in 
the knee area, effusion, or instability.  On range of motion 
testing, flexion of the left knee was to 90 degrees but 
aggravation of pain was noticeable after flexion of 
40 degrees.  There was a lack of extension by 10 degrees and 
the examiner stated that the veteran could not bring the left 
leg in a straight line with the left thigh.  The medial, 
lateral collateral ligaments were within normal limits as 
were the anterior and posterior cruciate ligaments.  An X-ray 
of the left knee was interpreted to reveal severe 
degenerative disease with greater than 75 percent loss of 
joint spaces.  

A February 1998 MRI of the left knee disclosed extensive 
degenerative changes with some increased fluid anteriorly and 
medially.  Ligaments and tendons appeared intact.  

An RO rating decision in March 1998 granted the veteran a 
separate rating for a service-connected left knee disorder 
based on arthritis due to trauma with limitation of motion 
and rated this aspect of the veteran's service-connected left 
knee disorder as 10 percent disabling.  The 30 percent 
disability evaluation for the veteran's left knee impairment 
based on recurrent subluxation or lateral instability was 
continued.  

VA outpatient treatment records received in January 2000 in 
connection with the veteran's current claim include an 
orthopedic progress note of follow-up evaluations of the 
veteran's left knee pain in August 1999 and October 1999.  In 
August 1999, the veteran was reported to insist that his pain 
is getting worse.  He stated that he would like to have a 
knee replacement done, as he cannot walk more than 10 to 20 
yards in spite of using a cane.  Examination showed moderate 
limp.  The left knee had valgus alignment of 15 degrees and 
joint line tenderness.  On examination in October 1999, the 
veteran was found to have a lateral limp, left knee valgus of 
15 degrees, well-healed arthrotomy scars and tender medial 
and lateral joint line.  Active flexion was to 90 degrees.  
The veteran was positive for crepitus.  Radiographs confirmed 
moderate to severe left knee arthritis.  

On VA examination in April 2000, the veteran said that he has 
constant left knee pain, which has affected his ability to 
sleep for at least two weeks.  He reported that his symptoms 
became evident 18 months earlier after years of no problems.  
He said his left knee has been swollen for 10 days and is 
weaker than his right knee.  He stated that his knee does not 
lock and that he feels like it will collapse when he stands.  
On physical examination, the left thigh was found to be 16 
inches in circumference compared to 16 1/2 inches for the 
right thigh.  The veteran had 90 degrees' flexion on the left 
and 132 degrees' flexion on the right.  The examiner observed 
that the veteran had a huge swollen knee on the left.  
Cruciate ligaments were strong right and left.  The right 
lateral ligament was weak on the left and normal on the 
right.  X-rays of the left knee showed marked degenerative 
joint disease with 80 percent loss of joint spaces.  The 
examiner stated, as a diagnostic impression, that the veteran 
suffers from degenerative joint disease of the left knee, 
which he classified as severe.  

Private treatment records dated in April and June 2000 note 
that the veteran recently underwent aspiration of his left 
knee and that he currently had complaints of left knee 
difficulty.  It was noted that the veteran currently uses a 
three-wheel walker for ambulation.  An examination of the 
left knee in April 2000 noted slight valgus alignment and 
knee range of motion of "0/20/90."  X-rays of the left knee 
showed medial degenerative joint disease with lateral 
compartment bone-on-bone articulation.  End-stage 
degenerative joint disease, left knee, with valgus alignment, 
flexion contracture was the diagnostic impression.  The 
veteran's physician stated that he explained to the veteran 
the options for treatment for his knee to include activity 
modification, corticosteroid injections and, ultimately, 
total knee arthroplasty (TKA).  Examination of the left knee 
in June 2000 noted valgus alignment and range of motion of 
"0/20/90."  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law rewrites the 
38 U.S.C.A. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided a VA rating examination in connection with his 
current claim.  The RO has collected all identified medical 
records.  The veteran was provided notice of the applicable 
laws and regulations.  There is no indication in the record 
that there is any additional evidence that has not been 
associated with the claims file.  The Board finds the veteran 
is not prejudiced by appellate review at this time without 
initial RO adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, VA has 
satisfied its duties to notify and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
of the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's left knee disability is currently evaluated as 
30 percent disabling for severe recurrent subluxation or 
lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which is the maximum evaluation available under that 
code.  Accordingly, a higher evaluation for left knee 
instability or recurrent subluxation on a scheduler basis is 
not in order.  

The Board notes, however, that, in July 1997, the Office of 
General Counsel of VA, as indicated above, issued a precedent 
opinion which provided that a veteran who has arthritis and 
instability of the knee, as here, may be rated separately 
under Diagnostic Codes 5003 and 5257.  Here, the medical 
evidence indicates that the veteran has arthritis of the left 
knee.  Thus, a separate, compensable rating pursuant to 
Diagnostic Code 5003 in addition to his rating under Code 
5257 may be warranted.  

Diagnostic Code 5003 establishes essentially three methods of 
evaluating degenerative arthritis which is established by 
X-ray studies:  (1) When there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by X-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.49 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App.  589, 592-93 (1991), 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees.  A 
10 percent evaluation requires limitation of extension to 
10 degrees or limitation of flexion to 45 degrees; a 
20 percent evaluation is warranted for limitation of 
extension to 15 degrees and limitation of flexion to 30 
degrees; a 30 percent is warranted if flexion is limited to 
15 degrees or extension is limited to 20 degrees.  38 C.F.R. 
Part 4, Diagnostic Codes 5260, 5261.  Full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension.  38 C.F.R. § 4.71, Plate II.  

A review of the record shows that the veteran's left knee 
arthritic condition is productive of considerable pain and 
significant functional impairment related to range of motion.  
In this regard, the Board observes that the evidence shows 
that, on evaluation by VA in August and October 1999, flexion 
of the left knee was from 0 to 90 degrees.  Flexion of the 
left knee on VA examination in April 2000 was also to 90 
degrees with extension limited to 15 degrees.  While the 
veteran is shown to have less than full flexion and 
extension, the level of flexion and extension objectively 
shown does not meet the criteria for more than a 20 percent 
evaluation under Diagnostic Codes 5260 and/or 5261.  

In the absence of objective evidence of more significant 
disability, a higher evaluation under either Diagnostic Code 
5260 or 5261 is not warranted, even when functional loss due 
to pain is considered.  Indeed, although the veteran has 
described experiencing pain on a constant basis, such pain is 
not shown to be so debilitating as to result in impairment 
greater than that currently shown.  

The above discussion is based on application of pertinent 
provisions of VA's rating Schedule.  Additionally, the Board 
notes that there is no indication that the schedular criteria 
are inadequate to evaluate either of the veteran's left knee 
disabilities.  In this regard, the Board notes that there has 
been no showing that either disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned respective evaluation), has necessitated 
frequent periods of hospitalization, or that the disability 
otherwise has rendered impractical the application of the 
regular schedular standards.  While the veteran's left knee 
certainly interferes with his activities of daily living, 
this interference is not more than that which would be 
contemplated by the 30 percent evaluation for instability and 
a 20 percent evaluation for arthritis.  Therefore, in the 
absence of evidence or factors specifically pertaining to 
either left knee disability that might warrant extraschedular 
consideration, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell  v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In reaching this determination, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
and does not find that the evidence is approximately balanced 
such as to warrant its application.


ORDER

Entitlement to an increased evaluation for left knee 
instability in excess of 30 percent is denied. 


Entitlement to an increased evaluation for traumatic 
arthritis of the left knee with limitation of motion in 
excess of 20 percent is denied. 


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

